Citation Nr: 1312010	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  11-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether VA failed to provide the Veteran a copy of an August 2005 statement of the case (SOC).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Ryan Pack, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to October 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had not submitted a timely substantive appeal with an August 2005 SOC.

The issues of service connection for bilateral hearing loss, tinnitus, migraine headaches and a left leg disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran provided VA his new address in July 2005.

2.  The RO sent a copy of the August 2005 SOC to the Veteran's old address.  




CONCLUSION OF LAW

VA failed to provide the Veteran a copy of the August 2005 SOC.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 19.30(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting the appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The relevant procedural history in the case reflects that a September 2004 rating decision denied service connection for bilateral hearing loss, tinnitus, migraine headaches and a left leg disability.  The Veteran submitted a timely notice of disagreement (NOD) in November 2004.  In July 2005, he informed VA that he had moved from West Palm Beach, Florida, to Oklahoma City, Oklahoma.  He provided VA his new address.  When VA issued an August 2005 SOC, it sent the correspondence to the Veteran's old address in Florida.  The correspondence was not returned to the RO as undelivered.

In March 2010 correspondence, the Veteran stated that he wanted to "re-open" his claims for service connection.  In April 2010 correspondence, the RO informed him that the appeal period for his September 2004 rating decision had expired, and that decision was final.  The RO informed that Veteran that he would need to submit new and material evidence to reopen the claims.  

A May 2010 VA Report of General Contact provides that the Veteran informed VA that it was not his intent to reopen his service connection claims but to inquire about his appeal.  He stated that he had never received an SOC and requested that it be reissued to him.  

A May 2010 deferred rating decision acknowledged that the August 2005 SOC was sent to the incorrect address.  An attached routing slip concluded that since the SOC was not returned as undelivered, the NOD would not be reactivated.  In May 2010 correspondence, the RO informed the Veteran that since he had not submitted a timely substantive appeal with the August 2005 SOC, it was unable to continue with that appeal.  

The Veteran submitted an NOD in June 2010.  A November 2010 SOC addressed the issue as whether the Veteran was entitled to reactivate his November 2004 appeal.  He submitted a timely substantive appeal.

During an April 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified as to the issue of the timeliness of the substantive appeal.  He reiterated that he had informed VA of his change in address.  He testified that he had moved to Oklahoma and never received the August 2005 SOC.  He explained that he was then incarcerated, and therefore was unable to contact VA.  As soon as he was able to do so, he contacted VA to attempt to reopen the claim.  

Based on the foregoing, the Board finds that the RO failed to provide the Veteran a copy of the August 2005 SOC.  This failure violated 38 C.F.R. § 19.30 (2012), which requires that VA forward the SOC to the appellant at the latest address of record.  As a result of the RO's failure, the Veteran has never been provided the opportunity to submit a substantive appeal, and the September 2004 rating decision is not final.


ORDER

VA failed to provide the Veteran a copy of the August 2005 SOC.

REMAND

As noted above, the Veteran entered an NOD with the September 2004 rating decision that denied service connection for bilateral hearing loss, tinnitus, migraine headaches and a left leg disability.  He has not been provided an SOC.  He has not withdrawn these issues in writing.  As a result, the Board is required to remand the service connection claims for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with an SOC regarding the issues of entitlement to service connection for bilateral hearing loss, tinnitus, migraine headaches and a left leg disability.  The SOC should address all aspects of the claim and compliance with VA's duty to notify and assist.  Provide the Veteran the appropriate amount of time in which to submit a substantive appeal.  If the Veteran perfects an appeal of any of the issues, the appeal should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


